Citation Nr: 0730136	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-15 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss.  

2.  Entitlement to service connection for a residual scar of 
the left cheek, claimed as skin growth.

3.  Entitlement to service connection for chloracne, as a 
residual of exposure to Agent Orange during service, claimed 
as a skin growth.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In May 2007, a hearing was held before the undersigned 
Veterans Law Judge who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.

The veteran's claims for service connection for a skin 
disorder was phrased as a claim for "skin growths."  The 
Board has rephrased this issue into the two separate issues 
indicated above to more accurately address the veteran's 
claims.  


FINDINGS OF FACT

1.  In May 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
at his personal hearing, that a withdrawal of this appeal for 
an increased rating for hearing loss was requested.  

2.  Service medical records reveal that the veteran had a 
sebaceous cyst excised from his left cheek during service.  

3.  There is medical evidence of a current residual scar from 
the inservice cyst excision on the left cheek.
4.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

5.  There is no competent evidence of record showing that the 
veteran had, or has ever had, chloracne.  

6.  The competent medical evidence of record does not link 
the veteran's post-service sebaceous cyst of the chest to 
active service, or to Agent Orange exposure during service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal for 
the issue of entitlement to an increased rating for hearing 
loss by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  A scar on the left cheek was incurred during active 
military service as a residual of excision of a sebaceous 
cyst.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  
38 C.F.R. § 3.303 (2007).  

3.  Chloracne, and a sebaceous cyst of the chest, were not 
incurred in, or aggravated by, active military service and 
may not be presumed to have been incurred as a result of 
exposure to Agent Orange during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(a)(6), 3.309(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided VCAA notice 
with respect to the issues involving service connection in 
letters dated in August and September 2004.  
These letters to the veteran did not provide notice with 
respect to all the elements required by Dingess.  However, 
the RO sent the veteran a letter of March 2006, which 
satisfied the requirements set forth in Dingess.  While the 
RO's March 2006 letter was issued after the rating decision, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement is harmless error. See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board notes that 
the Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice 
with respect to that claim does not nullify the rating action 
upon which this appeal is based and the Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate the claim.  Moreover, after the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the appellant in July 
2006.

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions and hearing testimony; 
private medical records; VA medical treatment records; and a 
VA examination report.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claim for service 
connection for a skin disorder.   

II.  Increased Rating for Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

At his May 2007 hearing before the under signed Veterans Law 
Judge, the veteran specifically requested a withdrawal of his 
appeal for an increased rating for his bilateral hearing 
loss.  The transcript of the hearing is of record.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal for an increased rating for hearing loss and it is 
dismissed.

III. Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

A.  Scar of the Left Cheek

The veteran's service medical records clearly show that he 
had a sebaceous cyst on his left cheek during service.  In 
February 1971 surgical excision of the cyst was conducted and 
the cyst healed with out any noted residual disability.  On 
the March 1971 separation examination report the veteran's 
skin is noted to be "normal" without any abnormality noted 
by the examining physician.  

In June 2006, a VA examination of the veteran was conducted.  
The examining physician noted a surgical scar on the 
veteran's left cheek as a residual of the cyst excision 
during active service.  

The evidence supports a grant of service connection for a 
residual surgical scar on the veteran's left cheek.  The 
service medical records clearly show that the veteran had a 
sebaceous cyst excised from his left cheek during service.  
The current VA examination report reveals the presence of a 
residual surgical scar on the left cheek.  Accordingly, 
service connection for a scar on the left cheek as a residual 
of an excision of a sebaceous cyst during service is granted.  

B.  Chloracne

The veteran's claim is that he had "skin growths" during 
service and that this was a result of his exposure to Agent 
Orange during his active service in Vietnam.  The veteran has 
also claimed that the skin disorder during service was 
chloracne.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2007).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  The evidence 
of record establishes that the veteran served in the Republic 
of Vietnam during the required period of time.  Accordingly, 
he is presumed to have been exposed to Agent Orange during 
such service.  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2007).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also not satisfied, then the veteran's claim 
shall fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d) (2007). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other 
than chronic lymphocytic leukemia (CLL); abnormal sperm 
parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630 -
27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed. Reg. 59232 (November. 2, 1999).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case the veteran claims he had chloracne 
during service and after service.  However, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In this case, there is no medical evidence of record showing 
that the veteran has ever been diagnosed as having chloracne.  
As noted above, the veteran did have a sebaceous cyst on his 
left cheek during service.  The cyst was excised, and service 
connection for the residual scar has been granted above.  The 
veteran has testified that he had another such cyst on his 
chest after service and that it too required surgical 
excision.  However, he indicates that all medical records 
related to his are destroyed as the private physician 
involved is no longer in practice.  

In June 2006, a VA examination of the veteran was conducted.  
The examiner specifically indicated that the veteran did not 
currently have chloracne and that there was no medical 
evidence showing any prior diagnosis of chloracne.  The 
physician also stated that a sebaceous cyst is not chloracne 
or related to Agent Orange exposure, and that the post-
service cyst on the chest was unrelated to the cyst during 
service.  This is competent medical evidence that the Board 
finds is entitled to significant probative value based on the 
examination that was conducted, the examiner's review of the 
claims folder, and the explanation that was provided with 
respect to the conclusion reached.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for chloracne.  The 
evidence of record reveals that he does not have, and has 
never had, chloracne.  Moreover, the competent medical 
evidence of record indicates that the veteran's post-service 
sebaceous cyst of the chest is unrelated to service.  As 
such, service connection must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal for entitlement to a disability rating in excess 
of 10 percent for bilateral hearing loss is dismissed.

Service connection for a residual scar of the left cheek is 
granted.

Service connection for chloracne and a sebaceous cyst of the 
chest, as a residuals of Agent Orange exposure in service, is 
denied.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


